September 14, 2012 THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus High Yield Fund Supplement to Summary and Statutory Prospectus dated May 1, 2012 The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Chris Barris and Kevin Cronk, CFA are the fund's primary portfolio managers, positions they have held since October 2010 and September 2012, respectively. Mr. Barris is director of high yield strategies and a senior portfolio manager at Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation.
